Order entered November 21, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01602-CV

                           IN RE MICHAEL STOUT, Relator

                Original Proceeding from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F91-02544-MT

                                        ORDER
                        Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction. We ORDER that relator bear the costs of the original

proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE